Citation Nr: 0604414	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-01 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder, to include lumbosacral strain.

2.  Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of right navicular bone excision, to 
include a scar.

3.  Entitlement to a rating in excess of 20 percent for the 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1947 to May 1949, from June 1949 to April 1955, and from 
February 1957 to January 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2003, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board remanded the case for 
additional development in January 2004.

The Board notes the veteran's service representative in a 
January 2006 brief asserted that a separate rating was 
warranted for a right wrist scar.  Although the issue of 
entitlement to service connection for a painful and tender 
scar was addressed in the September 2002 rating decision 
without apparent timely notice of disagreement, the issue of 
entitlement to a separate rating will be considered as part 
of the increased rating matter on appeal.

The issue of entitlement to service connection for a chronic 
back disorder, to include lumbosacral strain, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the increased rating issues on appeal was 
obtained.

2.  The veteran's postoperative residuals of right navicular 
bone excision are manifested by right wrist limitation of 
motion with pain, a significant deformity and bony changes, 
and a well-healed right wrist surgical scar.

3.  The veteran's service-connected residuals of a left ankle 
fracture are manifested by no more than marked limitation of 
motion.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for the postoperative 
residuals of right navicular bone excision, to include a 
scar, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 5053 
(2005).

2.  A rating in excess of 20 percent for residuals of a left 
ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 
5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in December 2001, November 2002, and 
March 2004.  The veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  The duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.  

Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

The Court has held, however, that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or manifestations.  See Evans v. Brown, 9 Vet. 
App. 273, 281 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

Right Wrist Disability
Factual Background

Service medical records show the veteran sustained a right 
navicular fracture with residuals including non-union.  At 
the time of the separation physical examination in April 
1955, the wrist was still casted.  On VA examination in June 
1955 VA examination he reported that he was right-handed.  
The examiner noted a full range of motion of the right wrist 
with crepitus and reduced right hand grip strength.  X-rays 
revealed healed navicular bone fracture residuals with good 
union and no joint disturbance.  An April 1956 VA hospital 
summary included a diagnosis of right (major) navicular bone 
fracture residuals with non-union.  Records show the veteran 
underwent right navicular bone removal and insertion of an 
acrylic navicular bone prosthesis. 

A rating action in July 1955 awarded service connection and 
assigned a 10 percent rating for residuals of a fracture of 
the right navicular bone.  

In March 2000, the Board increased the rating for the right 
wrist to 20 percent based on findings that the veteran had 
developed limitation of motion, pain and residual weakness in 
the area of the navicular bone prosthesis.

In correspondence dated in August 2001 the veteran requested 
entitlement to an increased rating for his right wrist 
disability.  He also requested, in essence, a separate rating 
for painful and tender right wrist scars.  

On VA examination in February 2002, the veteran complained of 
chronic right wrist pain and over the past several years 
painful bumps to the dorsum of the wrist.  He described 
having night-time pain after a lot of activity that he felt 
was related to his right wrist scar.  The examiner noted the 
veteran's right wrist scar was non-erythematous and that 
there was no evidence of drainage.  Range of motions studies, 
passively and actively, revealed palmar flexion to 60 
degrees, dorsiflexion to 40 degrees, radial deviation to 20 
degrees, ulnar deviation to 45 degrees, forearm supination to 
85 degrees, and forearm pronation to 80 degrees.  There were 
two separate, somewhat mobile, nontender nodular lesions over 
the dorsum of the right wrist that appeared to be cysts.  The 
diagnoses included a right wrist scar that did not appear to 
be infected, two cysts shown by X-rays in August 2001, and 
mild to moderate degenerative changes in the radiocarpal 
junction shown by X-rays in August 2001.  The examiner noted 
the veteran's increasing frequency of right wrist pain 
requiring pain relief medication could be related to either 
his degenerative arthritis or bilateral cysts.  

In his September 2002 notice of disagreement the veteran 
reported his right wrist hurt approximately 90 percent of the 
time.  He also stated it swelled and had knots on it.  At his 
personal hearing in April 2003 he testified that he 
experienced intermittent episodes of numbness and pain about 
every two or three months lasting for three to four weeks.  
He stated he had noticed some weakness to the wrists and at 
times he had dropped things when he did not pick them up just 
right.  

During his April 2003 Travel Board hearing before the 
undersigned Veterans' Law Judge, the veteran testified that 
his wrist hurt for two-to-three weeks at a time, and that 
this occurred every two or three months.  He received no 
physical therapy and took over-the-counter medications to 
relieve the pain.  He also experienced weakness and pain when 
lifting objects, such as a cup.

VA treatment records dated in July 2003 show the veteran 
reported that over the years he had done generally well, but 
that he experienced occasional episodes of extreme swelling 
in the wrist.  He described having had a recent recurrence of 
swelling when he tried to do pushups.  The examiner noted a 
well-healed dorsal surgical scar.  Range of motion studies 
revealed flexion to 30 degrees, extension to 10 degrees, 
ulnar deviation to 10 degrees, and radial deviation to 10 
degrees.  X-rays revealed an acquired absence of the scaphoid 
and multiple cystic changes throughout the other osseous 
structures of the wrist.  It was the examiner's impression 
that the veteran's arthritis was the source of his symptoms 
and, in essence, that surgery would probably not improve his 
functioning.  It was noted that he had a relatively good 
wrist functioning despite the extent of his injury and 
excellent hand functioning.  He was able to make a full fist 
and extend all digits.  A January 2004 treatment report noted 
an examination of the upper extremities revealed 2+ radial 
pulses and 5/5 strength.  

On VA examination in August 2004 the veteran complained of 
right wrist pain and swelling that flared up at times with 
pain as bad as 10 on a 10 point scale.  He stated he wore a 
wrist splint at all times, but that he had normal sensation 
about the hand.  The examiner noted a significant bony 
deformity to the right wrist with shortening of the 
radiocarpal joint and significant hypertrophy to the distal 
radius.  Range of motion studies revealed flexion to 60 
degrees, extension to 10 degrees, radial deviation to 
5 degrees, and ulnar deviation to 10 degrees.  All movements 
were painful.  There was tenderness about the radiocarpal 
joint, but normal sensation about the hand with 4/5 grip 
strength.  The examiner's assessment was a significantly 
deformed right wrist with a significant disability on 
movement and swelling.  

Analysis

As a preliminary matter, it is significant to note that in 
its March 2000 decision the Board found the veteran's right 
wrist treatment constituted a sub-total wrist 
replacement/prosthesis warranting evaluation under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5053.  Based 
upon the evidence of record, this appears to be the most 
appropriate criteria for evaluation of the veteran's right 
wrist disability.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The Rating Schedule provides that replacement of the wrist 
joint of the major extremity with a prosthesis warrants a 100 
percent evaluation for a one year period following 
implementation of the prosthesis, a minimum 20 percent 
evaluation will be assigned at the end of the one year period 
and intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214.  A 40 percent evaluation is 
warranted for chronic residuals manifested by severe painful 
motion or weakness in the affected extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5053 (2005).

The Rating Schedule provides that ankylosis of the wrist is 
favorable when the joint is fixed in 20 to 30 degrees of 
dorsiflexion and unfavorable when the joint is fixed in any 
degree of palmar flexion or with ulnar or radial deviation.  
A 30 percent evaluation is assigned for favorable ankylosis 
of the major wrist and a 40 percent evaluation is assigned 
for ankylosis in any position other than favorable.  
Extremely unfavorable ankylosis is to be evaluated as loss of 
use of the hand under 38 C.F.R. §  4.71a, Diagnostic Code 
5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).

Ratings are also available for limitation of supination of 
either forearm to 30 degrees or less (10 percent), limitation 
of pronation of the forearm of the major upper extremity if 
motion is lost beyond the last quarter of the arc and the 
hand does not approach full pronation (20 percent), and for 
motion lost beyond the middle of the arc (30 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005).  For 
limitation of dorsiflexion (extension) of either wrist to 
less than 15 degrees or limitation of palmar flexion of 
either wrist to a point in line with the forearm (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2005).  
The normal range of motion of the wrist consists of palmar 
flexion from 0 to 80 degrees, dorsiflexion (extension) from 0 
to 70 degrees, ulnar deviation from 0 to 45 degrees, radial 
deviation from 0 to 20 degrees, pronation from 0 to 80 
degrees, and supination from 0 to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (2005).

The Rating Schedule provides, alternatively, that traumatic 
and degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2005).  Limitation of motion must be objectively confirmed 
by findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2005).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  The Court has also held that there is no basis for a 
rating higher than the maximum schedular rating for 
additional limitation of motion due to pain or functional 
loss under the provisions of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Rating Schedule also provides a rating for superficial 
scars when there was evidence of tenderness and pain on 
objective demonstration (10 percent).  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective before and after August 30, 
2002).  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  The amputation rule under 38 C.F.R. § 4.68, 
however, must be considered.  Id.  For other scars the 
limitation of function of the part affected is rated.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (effective before and 
after August 30, 2002).

Based upon the evidence of record, the Board finds the 
veteran's postoperative residuals of right navicular bone 
excision are manifested by right wrist limitation of motion 
with pain, significant wrist deformity and bony changes, and 
a well-healed right wrist surgical scar, without evidence of 
ankylosis or severe painful wrist motion or weakness.  As the 
current evaluation is in excess of the maximum schedular 
rating for limitation of wrist motion, consideration of a 
higher rating due to pain and dysfunction is not warranted.  
See Johnston, 10 Vet. App. 80.  Although the veteran has 
complained of flare-ups of severe wrist pain, upon objective 
medical demonstration he has shown relatively good wrist 
functioning and excellent hand functioning.  The available 
medical reports indicate no evidence of tenderness and pain 
to the veteran's superficial right wrist scar on objective 
demonstration as to warrant a separate evaluation.  
Therefore, the Board finds entitlement to higher, alternative 
or separate ratings in excess of 20 percent for the 
postoperative residuals of right navicular bone excision, to 
include a scar, are not warranted.  

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, which would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Left Ankle Disability
Factual Background

Service medical records show the veteran was treated for 
progressive left ankle pain.  A May 1959 X-ray examination 
revealed an old fracture to the lateral malleolus with fairly 
good healing.  A February 1963 VA examination noted 
complaints of left ankle pain associated with walking any 
distance.  The examiner noted an unrestricted range of motion 
of the left ankle with no joint instability.  X-rays revealed 
a well-preserved ankle mortise and an irregularity of the 
distal end of the fibula that probably associated with an old 
well-healed fracture.  The diagnoses included no residual 
evidence of abnormality of the left ankle.  Based on the 
evidence of record, the RO, in an April 1963 rating action, 
awarded the veteran service connection and assigned a 0 
percent (noncompensable) rating for the left ankle 
impairment.

In a September 1998 decision, the Board increased the rating 
for the left ankle disability to 20 percent, based on medical 
evidence demonstrating marked limitation of motion of the 
left ankle.  

The veteran claim for a higher rating for the left ankle was 
received in August 2001.

VA outpatient treatment records dated in November 2001 reveal 
that the veteran suffered from diabetes mellitus and was 
being evaluated in the At-Risk Foot clinic.  He was 
experiencing an inability to heel/toe walk, decreased 
inversion and dorsiflexion, and reduced sensation in the 
feet.  He was provided diabetic shoes.

On VA examination in February 2002 the veteran complained of 
chronic intermittent pain to the left ankle since 1957 with a 
burning sensation to the toes, bilaterally.  He was noted to 
suffer from type 2 diabetes mellitus.  It was noted he did 
not use an ankle brace and was able to ambulate without 
difficulty.  Examination revealed a full range of motion with 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
actively and passively without pain.  There was no evidence 
of crepitance.  The diagnoses included left ankle pain.  It 
was noted there was no objective evidence of left ankle 
abnormality and that a left ankle X-ray examination was 
unremarkable.  

In statements and personal hearing testimony in support of 
his claim the veteran asserted that his left leg hurt when he 
walked.  He stated he was unable to walk for any distance due 
to pain.  He reported he experienced swelling to the ankle 
every couple of weeks and stated that he had fallen because 
of his ankle disorder.  He reported he wore shoes provided by 
VA to support the ankle.  

At his VA examination in August 2004 the veteran complained 
of left calf pain when he walked, but denied any significant 
pain at the ankle.  The examiner noted the veteran walked 
with a cane.  Range of motion studies revealed dorsiflexion 
to 20 degrees and plantar flexion to 45 degrees.  There was 
no tenderness to palpation and the ankle was stable.  There 
was normal sensation and full 5/5 strength to the feet.  
There were brisk reflexes to the Achilles tendon.  The 
examiner noted there was no actual pain to the left ankle, 
but that the veteran had claudication secondary to his 
significant vascular disease to the left lower extremity.  X-
rays revealed the ankle mortise and osseous structures were 
intact.  There were vascular calcifications, but no 
significant soft tissue abnormality.  There were punctate 
calcifications posterior to the ankle joint possibly 
degenerative in nature.  The X-ray diagnosis was minor 
abnormality.

Analysis

The Rating Schedule provides ratings for limitation of ankle 
motion which is marked (20 percent) or moderate (10 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).  The normal 
range of dorsiflexion is from 0 to 20 degrees and normal 
plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 4.71, 
Plate II (2005).

The Rating Schedule provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 3 0 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).

Based upon the evidence of record, the veteran's service-
connected residuals of a left ankle fracture are presently 
manifested by no more than marked limitation of motion, 
including as a result of pain or dysfunction.  There is no 
evidence of ankylosis and the veteran's present left lower 
extremity pain is actually shown to be due to his nonservice-
connected peripheral vascular disease.  A 20 percent rating 
is the maximum schedular rating for limitation of ankle 
motion under Diagnostic Code 5271.  The Board finds the 
evidence demonstrates higher or higher alternative schedular 
ratings are not warranted for the veteran's left ankle 
disability.  There is no probative evidence of any unusual or 
exceptional circumstances so as to warrant an extraschedular 
rating referral.  The preponderance of the evidence is 
against the veteran's claim for an increased rating.


ORDER

Entitlement to a rating in excess of 20 percent for the 
postoperative residuals of right navicular bone excision, to 
include a scar, is denied.

Entitlement to a rating in excess of 20 percent for the 
residuals of a left ankle fracture is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in January 
2002.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran contends that he has a present back 
disability as a result of injuries incurred during active 
service.  It is significant to note that in a January 2004 
remand the Board found de novo adjudication of the service 
connection issue for a chronic back disability was required.  
The remand order also included instructions for an additional 
VA orthopedic examination to more accurately determine the 
exact nature and etiology of his claimed back disorder.  It 
was noted that service medical records dated from June 1961 
to November 1962 show the veteran received treatment for 
various back-related complaints.  A February 1963 VA 
examination included radiographic evidence of lumbarization 
and spina bifida occulta of the first sacral vertebra.  A VA 
medical examination in January 1979 revealed spina bifida 
occulta and early degenerative osteoarthritic spurring with 
degenerative disc disease of the lumbosacral spine.

An August 2004 VA examination report noted the veteran 
complained of back pain for 45 years.  The examiner noted, 
however, that evidence of back pain during service could not 
be found upon review of the claims file.  The diagnoses 
included significant degenerative disease in the lumbar 
spine.  The examiner stated that based upon the veteran's 
description of back injuries during active service it was 
"fairly likely that [it] did begin in military service," 
but that "[w]ithout any evidence, [he could not] say that 
this was caused by military service but [he thought] it is 
possible that it was."  The Board notes that the claims file 
consists of two volumes and that service medical records are 
embedded in two separate envelopes in volume one.  Reports 
showing treatment in June and August 1961 and November 1962 
are of record and the Board finds the August 2004 VA examiner 
should be requested to clarify his etiology opinion 
concerning the veteran's back claim after review of the 
pertinent medical evidence.  Therefore, additional 
development is required prior to appellate review.

Accordingly, this matter is REMANDED for the following:  

1.  The veteran's claim file should be 
returned to the August 2004 VA examiner 
for clarification of the provided opinion 
after review of the pertinent medical 
evidence of record.  The examiner should 
address whether there is at least a 
50 percent probability or greater that a 
present back disability was incurred as a 
result of active service.  A notation to 
the effect that the pertinent service 
medical and VA examination records were 
reviewed should be included in the 
report.  

If the August 2004 examiner is 
unavailable, the veteran should be 
scheduled for an appropriate examination 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
that his present back disability was 
incurred as a result of active service.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physicians for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
their reports.  The opinion should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


